Citation Nr: 0732915	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had verified active service from April 1953 to 
June 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board notes that the veteran requested a hearing at the 
RO in his July 2004 notice of disagreement.  A hearing was 
subsequently scheduled at the Atlanta RO for April 2005.  The 
veteran failed to report for this hearing, and made no 
attempt to reschedule the hearing.  Thus, the Board finds 
that the veteran's request for a hearing is considered to be 
withdrawn.  
 
The Board notes that the veteran then requested a Travel 
Board hearing in conjunction with this current claim.  The 
hearing was scheduled for June 2007 at the Atlanta RO.  The 
veteran notified the RO approximately two weeks prior to the 
scheduled Travel Board hearing that he would not attend the 
hearing and that he wanted the Board to make a decision.  
Thus, the Board finds that the veteran's request for a 
hearing in this instance is considered to be withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  A separation examination report reflects that a bilateral 
foot disorder was not present upon discharge from service.

2.  There exists no credible or competent evidence to suggest 
that the veteran's current foot disorder is related to 
service.




CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence of record in the 
claims file.  The Board acknowledges that in cases where, as 
here, the veteran's service medical records have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the veteran's missing 
service medical records.  Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

The Board observes that the veteran was afforded a clinical 
evaluation and physical examination upon separation from 
service in June 1955.  The clinical evaluation at that time 
was normal and the veteran described his health as "good."  
The physical examination was unremarkable for foot problems 
as well.  The veteran indicated that he did not have a bone, 
joint, or other deformity and that he did not have foot 
trouble.  

The Board notes that the veteran filed the service connection 
claim for a bilateral foot disorder in May 2003, 
approximately 48 years after discharge from service.  The 
veteran claimed at that time that he had a bilateral foot 
disorder, but provided no additional information or evidence 
to substantiate his claim.  Specifically, the veteran 
provided no information concerning the date of onset of the 
claimed bilateral foot disorder, nor did he provide any 
information concerning in-service treatment of the disorder.

The only service medical record (SMR) available for review is 
dated August 1954 and concerns treatment that the veteran 
received for a skin condition on his right hand as a result 
of a hunting accident in 1952.

A post-service VA treatment record demonstrates that the 
veteran sought treatment in March 1956 for multiple 
lacerations to his arms, hand, and nose.  

The veteran submitted letters from three private physicians 
in support of his service connection claim.  The first letter 
dated September 10, 2003 from F. Yusufji, M.D. stated only 
that the veteran is "disabled from walking more than 100 
feet."  This opinion provided no information concerning the 
etiology of claimed disability and does not suggest that the 
reason for the veteran's inability to walk more than 100 feet 
is related to service.  Dr. Yusufji provided no additional 
information in the opinion and did not cite any clinical data 
or offer a rationale for his opinion.

The second letter dated September 23, 2003 from G. Alvarez, 
D.P.M., states that the veteran "is suffering with severe 
arthritic change to his foot bilaterally" which causes 
"tremendous pressure to bony prominence to the plantar 
aspect of the foot."  Dr. Alvarez also indicated that he had 
been seeing the veteran as a patient for approximately seven 
years.  However, Dr. Alvarez provided no additional 
information in the opinion about the cause of the veteran's 
"arthritic change." 

The third letter dated January 7, 2004 from J. Nugent, M.D., 
reports that the veteran had been evaluated for severe pes 
planus deformities of his feet and that x-rays were 
interpreted to show severe osteoarthritis.  Dr. Nugent opined 
that the veteran's bilateral foot disorder was due to flat 
feet and severe arthritis.  Dr. Nugent reported that the 
veteran wore special shoes as a result of the pes planus, but 
he provided no additional information in the opinion about 
the cause of the veteran's pes planus, and gave no indication 
that it was related to service.

Thus, the Board finds that all of the private medical 
opinions lack probative value because they fail to link the 
veteran's claimed bilateral foot disorder to events in 
service.  The Board notes that pursuant to Hickson, the 
veteran has a current disability, but that his claim 
ultimately fails in this instance because there is no medical 
or lay evidence of in-service occurrence, nor is there 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  The Board 
notes that the veteran's claims file is devoid of any 
suggestion that the current bilateral foot disorder is 
related to service.  Similarly, no evidence exists to show 
that the veteran sought and/or received treatment for his 
claimed bilateral foot condition until many years after 
discharge from service.

After reviewing all the evidence of record, the Board 
concludes that there is no basis for linking a bilateral foot 
disorder, which was diagnosed many years after separation 
from service, to his period of service.  It would be 
speculative to link the current bilateral foot disorder to 
factors in service, particularly where there exists no 
medical opinion in the claims file regarding the 
circumstances surrounding the origin of the veteran's claimed 
bilateral foot disorder.  However, service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  Moreover, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
lapse of over four decades between service and the diagnosis 
of a bilateral foot disorder is evidence against the 
veteran's claim.  

The Board finds that a bilateral foot disorder was not 
present during service, and it has not been shown that it 
developed after service as a result of a service-related 
incident.  Accordingly, a bilateral foot disorder was not 
incurred in or aggravated by service. 
  



Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated May 2003 informed the veteran of the type 
of evidence needed to substantiate his service connection 
claim as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  While the 
letter did not explicitly ask that the veteran provide any 
evidence in his possession that pertains to the claim, as per 
§ 3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The veteran also received additional notice by way of the 
VCAA notification in July 2003.  This letter informed the 
veteran that the RO was having difficulty obtaining his 
service personnel records and SMRs from the National 
Personnel Records Center (NPRC).  The veteran was asked to 
provide any information in his possession concerning in-
service medical treatment.  He was also asked to furnish to 
the RO any papers in his possession pertaining to active duty 
service, including separation papers.  In the event that the 
veteran did not have these documents in his possession, he 
was informed about the manner in which he could obtain copies 
of these documents from alternate sources. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the veteran's service-connection claim, any questions 
as to the disability rating and effective date to be assigned 
are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded an opportunity for a 
hearing on two separate occasions.  The Board notes that the 
veteran failed to report for the first hearing at the RO and 
cancelled the second Travel Board hearing.  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the first element to be addressed when determining whether a 
VA examination is required is whether there is competent 
evidence of a current disability.  Private medical records 
indicate that the veteran has a current disability.  The 
second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  In this case, only a few of the veteran's 
SMRs were available, but the veteran's separation examination 
does not reflect complaints of or treatment for bilateral 
foot problems.  On the contrary, the separation examination 
shows that the veteran's feet were normal.  The third element 
is whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  Here, there is no competent evidence linking a 
bilateral foot disorder to any incident of service.  As the 
Board ultimately finds in this case that the preponderance of 
the evidence weighs against the veteran's claims for service 
connection, a VA examination is not required in this case.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.
 
   	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral foot disorder is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


